F I L E D
                                                                   United States Court of Appeals
                                                                           Tenth Circuit
                     UNITED STATES COURT OF APPEALS
                                                                           JAN 23 2003
                            FOR THE TENTH CIRCUIT
                                                                      PATRICK FISHER
                                                                                 Clerk


    GILBERT HINOJOS,

                Plaintiff - Appellant,

    v.                                                   No. 02-2124
                                                D.C. No. CIV-00-1157 WJ/RLP
    HONEYWELL INTERNATIONAL,                          (D. New Mexico)
    INC., a foreign corporation,

                Defendant - Appellee.


                             ORDER AND JUDGMENT           *




Before EBEL , BALDOCK , and LUCERO , Circuit Judges.



         After examining the briefs and appellate record, this panel has determined

unanimously that oral argument would not materially assist the determination of

this appeal.   See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). The case is

therefore ordered submitted without oral argument.




*
      This order and judgment is not binding precedent, except under the
doctrines of law of the case, res judicata, and collateral estoppel. The court
generally disfavors the citation of orders and judgments; nevertheless, an order
and judgment may be cited under the terms and conditions of 10th Cir. R. 36.3.
       Plaintiff Gilbert Hinojos, proceeding pro se, appeals the district court’s

order granting defendant’s   1
                                 motion for summary judgment in this case brought

pursuant to 42 U.S.C. §§ 2000e-2000e-17 (Title VII) and for a state law claim of

breach of contract. We affirm.

       Mr. Hinojos began his employment with defendant       in 1991 as a custodian.

He received a series of promotions over the years. He filed two discrimination

charges with the EEOC, one in 1998 and one in 1999. Both charges were

dismissed. Mr. Hinojos then applied for a vacant position as a planning

specialist. He scored third among the applicants and, consequently, was not

awarded that position or a similar one that opened up a few weeks later.

       Mr. Hinojos commenced this action in which he alleged that, by not

awarding him either of the two positions, defendant had retaliated against him

because he had filed the EEOC charges in violation of Title VII. He also alleged

defendant had violated its policies that    employment opportunities be posted and

that existing employees be given preference for filling those positions. He

contended that these policies amounted to a contract which defendant breached.

       The district court granted summary judgment to defendant, holding that

Mr. Hinojos had failed to show any retaliatory motive in defendant’s actions and,


1
      Mr. Hinojos brought this action against Honeywell International, Inc.
Defendant has stated, and plaintiff does not contest, that the proper party
defendant is Honeywell Federal Manufacturing and Technology, LLC .

                                            -2-
in the alternative, even if he had shown retaliation, he had not established

pretext. The court also held that Mr. Hinojos failed to identify any policy or

procedure which required defendant to post the two positions separately and/or

denied defendant the ability to use the results of the interviewing process to fill

the positions which were available within weeks of each other. The court noted

that Mr. Hinojos had failed to show he was not considered for both positions.

      On appeal, Mr. Hinojos argues the district court erred in granting summary

judgment because m aterial issues of disputed fact exist, specifically whether

a degree was necessary for the positions, whether his ability to drive a forklift

and lift fifty pounds were material to the positions, and whether defendant had

a preference for hiring currently employed applicants. He also contends Furr v.

Seagate Technology, Inc., 82 F.3d 980 (10th Cir. 19 96) imposes an unfair barrier

on employees’ rights and the district court should have considered that a previous

attorney had misrepresented him. 2

      “We review a grant of summary judgment de novo and apply the same

legal standard used by the district court under Fed. R. Civ. P. 56(c).” Timmons

v. White, No. 02-7016, 2003 WL 58099, at *2 (10th Cir. Jan. 6. 2003).

Rule 56(c) provides that summary judgment is appropriate “if the pleadings,


2
       These last two arguments were not raised to the district court and we
decline to consider them on appeal. See Pierce v. Shorty Small’s of Branson Inc.      ,
137 F.3d 1190, 1192 (10th Cir. 1998).

                                          -3-
depositions, answers to interrogatories, and admissions on file, together with the

affidavits, if any, show that there is no genuine issue as to any material fact and

that the moving party is entitled to a judgment as a matter of law.” Mr. Hinojos

challenges only the district court’s determination that no genuine issue of material

fact was in dispute.

      Upon review of the record, we hold that Mr. Hinojos has not        shown any

“genuine issue as to any material fact.” His arguments are premised on his

subjective opinion of the relative values of the qualifications required for the

position. “[T]he use of subjective criteria does not . . . prove intentional . . .

discrimination.”   Kelley v. Goodyear Tire & Rubber Co.     , 220 F.3d 1174, 1178

(10th Cir. 2000) (quotation omitted). Further, we “are not free to second-guess an

employer’s business judgment.”     Branson v. Price River Coal Co.      , 853 F.2d 768,

772 (10th Cir. 1988). Mr. Hinojos’ claim that he has “more relevant experience

than other applicants is no more than h[is] own subjective judgment.”        Petersen v.

Utah Dep’t of Corr. , 301 F.3d 1182, 1191 (10th Cir. 2002) (citing      Bullington v.

United Air Lines, Inc. , 186 F.3d 1301, 1317-18 (10th Cir. 1999) for proposition

that employee’s own opinion regarding qualifications does not amount to

a genuine dispute of material facts supporting a finding of pretext).

      Mr. Hinojos has not shown that a contract existed between defendant and

its employees requiring that employees be awarded vacant positions. Further,


                                           -4-
the record shows he was considered for the vacant positions despite not meeting

all the required qualifications. Defendant’s decision to hire the two individuals

who scored higher than him does not violate Title VII.

      The judgment of the United States District Court for the District of

New Mexico is AFFIRMED.       The mandate shall issue forthwith.


                                                    Entered for the Court



                                                    David M. Ebel
                                                    Circuit Judge




                                         -5-